       Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF PENNSYLVANIA,
 PENNSYLVANIA GAME COMMISSION,

              Plaintiff,

       v.                                      Case No. 1:12-CV-1567

 THOMAS E. PROCTOR HEIRS TRUST and             Chief Judge Conner /
 the MARGARET O.F. PROCTOR TRUST,              Chief Magistrate Judge Schwab

              Defendants.


                              JOINT EXHIBIT LIST

      Plaintiff, the Commonwealth of Pennsylvania, Pennsylvania Game

Commission (“PGC”), and Defendants, the Thomas E. Proctor Heirs Trust and the

Margaret O.F. Proctor Trust (the “Trusts”), hereby submit the attached joint list of

exhibits which may be used at trial. The Parties reserve the right to supplement

this list to the extent permitted by the Federal Rules of Civil Procedure, the Local

Rules, and the policies and procedures of this Court, and to offer exhibits in

rebuttal. Necessarily, this means the potential objections are still not finalized.

The PGC reserves the right to complete its list of objections to any Exhibits.

      The parties are still discussing the potential need for live testimony (with a

view toward minimizing or avoiding the need for testimony in open court) and, if

testimony is required, which witnesses may be called. The parties will supplement


                                           1
       Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 2 of 10




this disclosure to provide that information as soon as these discussions have been

completed.


Dated: June 19, 2020

Respectfully submitted,                      Respectfully submitted,

/s/ Bradley C. Bechtel*                      /s/ Laura A. Lange
Bradley C. Bechtel                           Laura A. Lange
W. Creigh Martson                                Pa. ID No. 310733
2001 Elmerton Avenue                         1670 Sturbridge Drive
Harrisburg, PA 17110                         Sewickley, PA 15143
brbechtel@pa.gov                             lange@proctortrust.com
wmartson@pa.gov
                                             Paul K. Stockman
*With permission                                Pa. ID No. 66951
                                             KAZMAREK MOWREY CLOUD
Attorneys for the Commonwealth of                LASETER LLP
Pennsylvania, Pennsylvania Game              One PPG Place, Suite 3100
Commission                                   Pittsburgh, PA 15222
                                             pstockman@kmcllaw.com

                                             Attorneys for the Thomas E. Proctor
                                             Heirs Trust and Margaret O.F.
                                             Proctor Trust




                                         2
                      Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 3 of 10



Trial Exhibit                                                                                       Objection
                   Date          Author/Source           Type of Document/Bates No.
     No.                                                                                 (Authenticity/Admissibility)
                              Percheron, LLC filed     Title to Josiah Haines Warrant,   The Trusts object only to the
     J1                       by Defendants to Doc      Doc No. 97-1, Bates Numbers      initial letter, as hearsay and
                                    No. 97-1                     013587-014201           improper opinion testimony
                                                        PGC TITLE ABSTRACT L-2
     J2                                  PGC
                                                                    Contract
                 6/5/1893;      Bradford County              Schrader Mining and
     J3          recorded       Recorder's Office      Manufacturing to Proctor & Hill
                  7/6/1893                                    Deed (DB 197/270)
                10/27/1894;     Bradford County        Proctor & Hill - Union Tanning
     J4          recorded       Recorder's Office             Deed (DB 205/436)
                 1/23/1895
                  5/5/1903      Bradford County         Union Tanning - CPLC Deed
     J5
                                Recorder's Office              (DB 251/520)
                12/20/1920;     Bradford County         CPLC - Commonwealth Deed
     J6          recorded       Recorder's Office              (DB 342/376)
                 4/29/1921
                12/30/1924       Bradford County       Elk Tanning - CPLC Deed (DB
     J7
                                 Recorder's Office                355/165)
                              Bradford County filed      Exhibit 3, Part One, List of
     J8                        by Defendants to Doc      Unseated Lands and Taxes
                                     No. 99-1           Bradford County 1890-1895
                              Bradford County filed       Exhibit 3, Part 2, List of
     J9                       by Defendants to Doc.      Unseated Lands and Taxes
                                     No.100-1           Bradford county, 1896-1900
                              Bradford County, filed      Exhibit 3, Part 3, List of
    J10                        by Defendants to No.      Unseated Lands and Taxes
                                      101-1             Bradford County, 1901-1905
                              Bradford County, filed      Exhibit 3, Part 4, List of
    J11                        by Defendants to No.      Unseated Lands and Taxes
                                      102-1             Bradford County, 1906-1908


                                                          3
                     Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 4 of 10



Trial Exhibit                                                                                Objection
                  Date         Author/Source          Type of Document/Bates No.
     No.                                                                             (Authenticity/Admissibility)
                            Filed by Defendants to   Newspaper filed by Defendants
    J12
                                Doc No. 105-1                to Do No. 105-1
                            Filed by Defendants to   Newspaper filed by Defendants
    J13
                                Doc. No. 105-2             to Doc. No. 105-2
                            Filed by Defendants to   Newspaper filed by Defendants
    J14
                                doc. No. 105-3             to Doc. No. 105-3
                            Filed by Defendants to   Newspaper filed by Defendants
    J15
                                Doc. No. 105-4             to Doc. No. 105-4
                            Filed by Defendants to   Newspaper filed by Defendants
    J16
                                Doc. No. 105-5              to Doc No. 105-5
                            Filed by Defendants to   Newspaper filed by Defendants
    J17
                                Doc. No. 105-6             to Doc. No. 105-6
                            Filed by Defendants to   Newspaper filed by Defendants
    J18
                                Doc. No. 106-1              to Doc No. 106-1
                            Filed by Defendants to   Newspaper filed by Defendants
    J19
                                doc. No. 106-2             to Doc. No. 106-2
                            Filed by Defendants to   Newspaper filed by Defendants
    J20
                                Doc. No. 106-3             to Doc. No. 106-3
                            Filed by Defendants to   Newspaper filed by Defendants
    J21
                                Doc. No. 106-4             to Doc. No. 106-4
                            Filed by Defendants to   Newspaper filed by Defendants
    J22
                                Doc. No. 106-5             to Doc. No. 106-5
                            Filed by Defendants to   Newspaper filed by Defendants
    J23
                                Doc. No. 107-1             to Doc. No. 107-1
                            Filed by Defendants to   Newspaper filed by Defendants
    J24
                                Doc. No. 107-2             to Doc. No. 107-2
                               Bradford County       Treasurer's Deed Book Volume
    J25
                               Recorder's Office                7 page 189
                12/6/1910      Bradford County        McCauley - CPLC Quitclaim
    J26
                               Recorder's Office           Deed (DB 300/401)


                                                       4
                     Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 5 of 10



Trial Exhibit                                                                                  Objection
                  Date         Author/Source        Type of Document/Bates No.
     No.                                                                               (Authenticity/Admissibility)
                                                   PGC TITLE ABSTRACT L-36
                                                    Bates Numbers 001663-002440
     P1                            PGC             Bates Numbers 001633 through
                                                   002166 were filed by Defendants
                                                          as Doc. No. 107-3
                                                   PGC TITLE ABSTRACT L-96
     P2                            PGC
                                                    Bates Numbers 002897-003093
                                                                                          The Trusts object to the
                                                    Declaration and Attachments         admission of the Wilkinson
     P3                          Wilkinson          filed by PGC 7/2/2018 at Doc.      Declaration and attachments
                                                              No. 126-1                for the reasons stated in ECF
                                                                                           Nos. 136, 137 and 145.
                1909-1921          PHT                    Proctor 6797-6954             The Trusts’ objections as to
                                                                                           relevancy are pending
  P4 (IN
                                                                                       depending upon which pages
REBUTTAL)
                                                                                        are introduced and for what
                                                                                                   purpose.
                            Other PHT records or                                         The Trusts’ objections are
                             government records                                        pending depending on which
     P5
                                                                                      documents are introduced and
                                                                                              for what purpose.
                1890-1930     Bradford County        Leroy Township Assessment        Cumulative if info. is reflected
     D1
                             Historical Society              Book Excerpts                 in Percheron abstract
                1890-1930     Bradford County       Barclay Township Assessment
     D2                                                                                   Irrelevant; immaterial
                             Historical Society              Book Excerpts
                1890-1930     Bradford County      Overton Township Assessment
     D3                                                                                   Irrelevant; immaterial
                             Historical Society              Book Excerpts
                  1907       Pennsylvania State         Gamble, et al. v. Central
                                 Archives          Pennsylvania Lumber Company,
     D4                                                                                   Irrelevant; immaterial
                                                   et al., Paper Book of Appellants
                                                            (ECF No. 103-3)

                                                      5
                     Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 6 of 10



Trial Exhibit                                                                                       Objection
                  Date          Author/Source           Type of Document/Bates No.
     No.                                                                                   (Authenticity/Admissibility)
                1900-1915    PHT (ECF No. 130-2)         Proctor Estate letters to           Irrelevant; immaterial;
     D5
                                                       Treasurers (ECF No. 133-1)             hearsay; authenticity
                1905-1909     Lycoming County         McIntyre Township Assessments
     D6                       Historical Society        (ECF No. 130-5- to 132-1)             Irrelevant; immaterial
                              (Taber Museum)
                  2007        Commonwealth of         DCNR Oil and Gas Fields Map
     D7                                                                                       Irrelevant; immaterial
                             Pennsylvania DCNR              (ECF No. 132-3)
                              Bradford County           Seated Land Assessment                The PGC objects this is
                              Historical Society         Records (Ex. B to oral           irrelevant and immaterial and
     D8
                                                               argument)                   reserves any other objections
                                                                                          as it has not completed review.
                1897; 1917     newspapers.com              News Articles regarding
                                                                                             Irrelevant; immaterial;
     D9                                               Proctor-Hill Coal Activity (Ex. H
                                                                                              hearsay; authenticity
                                                               to oral argument)
                  1908           Potter County            Petition and Appeal - In re
                                 Prothonotary           Appeal F.H. & C.W. Goodyear
    D10                                                    and Central Pennsylvania           Irrelevant; immaterial
                                                      Lumber Company, No. 82, March
                                                         Term, 1908 (ECF No. 104-3)
                  1908           Potter County          Evidence, In re Appeal F.H. &
                                 Prothonotary             C.W. Goodyear and Central
    D11                                                Pennsylvania Lumber Company,           Irrelevant; immaterial
                                                      No. 82, March Term, 1908 (ECF
                                                                   No. 104-4)
                                                        First Annual Report of CPLC
                             Filed by Defendants to                                           Irrelevant; immaterial
    D12           1903                                 filed by Defendants as doc. No.
                              Document No. 108-1
                                                                     108-1
                5/22/1903                              Articles of Incorporation (ECF
    D13                                                                                       Irrelevant; immaterial
                                                              No. 107-4 to 107-5)
                5/22/1903                                Certificate of Incorporation,
    D14                                                                                       Irrelevant; immaterial
                                                                 May 22, 1903

                                                         6
                     Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 7 of 10



Trial Exhibit                                                                                    Objection
                  Date          Author/Source         Type of Document/Bates No.
     No.                                                                                (Authenticity/Admissibility)
                4/23/1904    CPLC (successor IDC)     Letter from F.W. Simmons to         Irrelevant; immaterial;
    D15                                              McCauley, Apr. 23, 1904 (ECF        hearsay; and incapable of
                                                                 No. 108-2)                    authentication
                 9/4/1905    CPLC (successor IDC)      Letter from A.E. Borcher to        Irrelevant; immaterial;
    D16                                               McCauley, Sept. 4, 1905 (ECF       hearsay; and incapable of
                                                                 No. 108-3)                    authentication
                12/19/1905   CPLC (successor IDC)    Letter from W.E. Henderson to        Irrelevant; immaterial;
    D17                                              McCauley, Dec. 19, 1905 (ECF        hearsay; and incapable of
                                                                 No. 108-4)                    authentication
                  1906         James V. Brown       Boyd’s Directory of Williamsport      Irrelevant; immaterial;
    D18
                             Library Williamsport          1906 (ECF No. 109-1)                 authenticity
                  1907         James V. Brown       Boyd’s Directory of Williamsport      Irrelevant; immaterial;
    D19
                             Library Williamsport          1907 (ECF No. 109-2)                 authenticity
                  1908         James V. Brown       Boyd’s Directory of Williamsport
    D20                                                                                   Irrelevant; immaterial
                             Library Williamsport          1908 (ECF No. 109-3)
                  1908          Potter County       Petition and Appeal, In re Appeal
                                 Prothonotary         of Central Pa. Lumber Co., No.
    D21                                                                                   Irrelevant; immaterial
                                                     179, June Term, 1908 (ECF No.
                                                                   109-4)
                  1909         James V. Brown       Boyd’s Directory of Williamsport      Irrelevant; immaterial;
    D22
                             Library Williamsport          1909 (ECF No. 109-5)           hearsay; authentication
                  1908          Potter County       Evidence, In re Appeal of Central
    D23                          Prothonotary         Pa. Lumber Co., No. 179, June       Irrelevant; immaterial
                                                       Term, 1908 (ECF No. 109-6)
                  1910       United States Census         1910 Manuscript census
    D24                                                                                   Irrelevant; immaterial
                                                         schedule (ECF No. 110-7)
                  1910          Potter County           Certiorari, In re Appeal of
                                Prothonotary        Central Pa. Lumber Co., No. 273,
    D25                                                                                   Irrelevant; immaterial
                                                      January Term, 1910 (ECF No.
                                                                   109-7)


                                                       7
                     Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 8 of 10



Trial Exhibit                                                                                 Objection
                  Date         Author/Source         Type of Document/Bates No.
     No.                                                                              (Authenticity/Admissibility)
                  1910       Pennsylvania State    Paper Book of Appellants, In re
                                 Archives           Appeal of Central Pa. Lumber
    D26                                                                                 Irrelevant; immaterial
                                                     Co., No. 273, January Term,
                                                         1910 (ECF No. 109-8)
                11/2/1914    Calvin McCauley,       Declaration of Trust (ECF No.
    D27                                                                                 Irrelevant; immaterial
                            Jr./Federal Archives                 109-9)
                              Federal Archives      Appendix, Proctor v. Sagamore
    D28                                             Big Game Club, No. 12715 (3d        Irrelevant; immaterial
                                                        Cir.) (ECF No. 109-10)
                               Public Records        McCauley Quitclaim Deeds -
                                                    Sullivan County DB 34, P522;
                                                    SC DB 36, P. 223; LC DB 209/
    D29                                                                                 Irrelevant; immaterial
                                                    Page 34 LC DB 203, Page 269;
                                                    BC DB 300, Page 401; 219, LC
                                                           DB 219, Page 248
                3/27/1916   CPLC (successor IDC)    Letter from McCauley to L.M.
                                                                                        Irrelevant; immaterial;
    D30                                             Otto, Jr., Mar. 27, 1916 (ECF
                                                                                         hearsay; authenticity
                                                               No. 110-1)
                5/15/1916   CPLC (successor IDC)    Letter from McCauley to L.M.
                                                                                        Irrelevant; immaterial;
    D31                                            Otto, Jr., May 15, 1916 (ECF No.
                                                                                         hearsay; authenticity
                                                                 110-2)
                4/4/1917      Newspapers.com       Williamsport Sun- Gazette, Apr.      Irrelevant; immaterial;
    D32                                                 4, 1917 (ECF N. 110-3)         hearsay; and incapable of
                                                                                             authentication
                1907-1921   PHT (ECF No. 130-2)     Proctor Trust Correspondence
                                                                                        Irrelevant; immaterial;
    D33                                                 regarding McCauley
                                                                                         hearsay; authenticity
                                                      (PROCTOR006797-6843)
                8/25/1920       CPLC; PHT            CPLC Map of Lands (132-2;
    D34                                                                                 Irrelevant; immaterial
                                                               133-11)



                                                      8
                     Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 9 of 10



Trial Exhibit                                                                                    Objection
                  Date         Author/Source          Type of Document/Bates No.
     No.                                                                                 (Authenticity/Admissibility)
                1907-1930   PHT (ECF No. 130-2)      Proctor Trust Correspondence
                                                                                           Irrelevant; immaterial;
    D35                                             with George Hill (133-14 to 133-
                                                                                            hearsay; authenticity
                                                                   24)
                6/15/1931     PGC Title Report            Letter from Potter to
    D36                                               Slautterback, June 15, 1931           Irrelevant; immaterial
                                                             (ECF No. 153-4)
                8/19/1931     PGC Title Report        Letter from Potter to CPLC,
    D37                                                                                     Irrelevant; immaterial
                                                     Aug. 19, 1931 (ECF No. 153-2)
                8/26/1931     PGC Title Report      Letter from A.F. Jones to Potter,
    D38                                                                                     Irrelevant; immaterial
                                                     Aug. 26, 1931 (ECF No. 153-3)
                  1904          John Moody            The Truth About The Trusts           Irrelevant; immaterial;
    D39
                                                             (ECF No. 103-1)                       hearsay
                  1972         Thomas Taber            Sunset Along Susquehanna
    D40                                                                                     Irrelevant; immaterial
                                                        Waters (ECF No. 103-2)
    D41                                                Will of Thomas E. Proctor            Irrelevant; immaterial
                 9/5/57                             Stipulation, Proctor v. Sagamore
    D42                                              Big Game Club, No. 12715 (3d           Irrelevant; immaterial
                                                         Cir.) (ECF No. 110-4)
                                                        Exhibit A to Complaint,
                                                    Pa. Game Comm’n v. Thomas E.
    D43                                                                                     Irrelevant; immaterial
                                                    Proctor Heirs Trust, No. 493 MD
                                                    2017 (excerpts) (ECF No. 104-5)
                              Bradford County                                               The PGC objects this is
                              Historical Society      Declaration of Henry Farley       irrelevant and immaterial and
    D44
                                                            (ECF No. 96-2)               reserves any other objections
                                                                                        as it has not completed review.
                              Bradford County                                               The PGC objects this is
                            Recorder and Register       Declaration of Shirley          irrelevant and immaterial and
    D45
                                  of Deeds            Rockefeller (ECF No. 96-8)         reserves any other objections
                                                                                        as it has not completed review.


                                                       9
                  Case 1:12-cv-01567-CCC Document 192 Filed 06/19/20 Page 10 of 10



Trial Exhibit                                                                              Objection
                Date        Author/Source       Type of Document/Bates No.
     No.                                                                          (Authenticity/Admissibility)
                          Pennsylvania State                                        The PGC objects this is
                              Archives         Declaration of Jonathan Stayer   irrelevant and immaterial and
    D46
                                                      (ECF No. 96-9)             reserves any other objections
                                                                                as it has not completed review
                                                                                    The PGC objects this is
                                               Declaration of Greg Gass (ECF    irrelevant and immaterial and
    D47
                                                         No. 130-1)              reserves any other objections
                                                                                as it has not completed review.




                                                 10
